Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 12-13, claim 19, line 13-14 recites “wherein the counter distortion webbing is configured to stabilize an end of the injector throat” and claim 11, line 26-28 recites “”wherein the counter distortion webbing stabilizes the end of the injector throat while the engine case is manufactured”.  The specification does not mention the term “stabilize”.  Furthermore, Paragraph 0024 and 0026 state that the counter distortion webbing is manufactured to meet the 
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12-13, claim 19, line 13-14 recites “wherein the counter distortion webbing is configured to stabilize an end of the injector throat” and claim 11, line 26-28 recites “”wherein the counter distortion webbing stabilizes the end of the injector throat while the engine case is manufactured” which renders the claim indefinite. Paragraph 0024 and 0026 state that the counter distortion webbing is manufactured to meet the high tolerance requirements.  Therefore, it is unclear how manufacturing the counter distortion webbing to meet high tolerance requirements stabilizes the injector throat.  
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9-10, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jewess (US 20140102112), hereafter Jewess ‘112.

    PNG
    media_image1.png
    615
    373
    media_image1.png
    Greyscale

Annotated Figure 6 of Jewess (US 20140102112)

Regarding claim 1 (Please note this is a first interpretation where the product-by-process limitation are not given patentable weight), Jewess ‘112 discloses an attritable engine (Figure 1, 10.  Paragraph 0002) comprising: 
an engine case (Figure 5, 48 and 135) comprising: 
an outer wall (Figure 1, 48); 
a fuel rail (Figure 5, 135) integral with the outer wall (Paragraph 0039, 0041, 0042), the fuel rail comprising: 
 fuel line (Figure 5, 160) integral with the outer wall (Paragraph 0039, 0041, 0042); 
a fuel ring (The ring forming Figure 6, 181) configured to receive a fuel from the fuel line (Paragraph 0038); and 
an injector throat (Annotated Figure 6, labeled throat) configured to receive the fuel from the fuel ring; 
a counter distortion webbing (The body of Figure 6, 200, 180, 175) defining the injector throat and integral with the fuel rail and the outer wall (Paragraph 0039, 0041, 0042); and 
a combustion chamber (Figure 2, 21) configured to receive the fuel from the injector throat;
wherein the counter distortion webbing is configured to stabilize an end of the injector throat during manufacturing (Functional Language, the bottom half of the injector throat is stabilized by Figure 6, 180 because 180 is attached to the outer wall, Paragraph 0039, 0041, 0042) which is adjacent to the combustion chamber, and the engine case is a single unitized piece (Paragraph 0039, 0041, 0042).
The claimed phrase “additive manufacturing” is treated as a product by process limitation; that is additive manufacturing. As set forth in MPEP 2113, product by process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 
Regarding claim 3, Jewess ‘112 discloses the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring is configured to aerate the fuel (Figure 6, 181 allows the air to aerate.  Paragraph 0042).
Regarding claim 4, Jewess ‘112 discloses the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring (Figure 6, 181 forms a T-junction) forms a T-junction configured to aerate the fuel (Paragraph 0042).
Regarding claim 5, Jewess ‘112 discloses the invention as claimed.
Jewess ‘112 further discloses wherein the engine case has a counter air flow design (Figure 1 shows the engine case having a counter air flow design because the airflow through 42 is to the right while the airflow through 21 is to the left).
Regarding claim 6 (Please note this is a first interpretation where the product-by-process limitation are not given patentable weight), Jewess ‘112 discloses the invention as claimed. 
Jewess ‘112 further discloses wherein the attritable engine (Making a component for the engine through manufacturing, makes the engine made through manufacturing) is manufactured.
The claimed phrase “additively manufactured using a laser powder bed technique” is treated as a product by process limitation; that is a laser powder bed technique. As set forth in MPEP 2113, product by process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious different, MPEP 2113.  
Regarding claim 9, Jewess ‘112 discloses the invention as claimed. 
(The passage through Figure 6, 200, 180, 175) extending at an acute angle (Figure 5 shows the access port extending at an acute angle) through the outer wall, which is also the acute angle at which the injector throat extends from the outer wall and is located adjacent to the fuel ring and configured to allow secondary processing of the injector throat (Functional Language, the access port can be used to insert a tool for secondary processing of the injector throat).
Regarding claim 10, Jewess ‘112 discloses the invention as claimed. 
Jewess ‘112 further discloses wherein the secondary processing is selected from the group consisting of drilling, grinding, polishing, or combinations thereof (Functional Language, the access port can be used to insert a tool for secondary processing such as drilling, grinding, polishing, or combinations thereof).
Regarding claim 19 (Please note this is a first interpretation where the product-by-process limitation are not given patentable weight), Jewess ‘112 discloses an attritable engine (Figure 1, 10.  Paragraph 0002) comprising: 
an engine case (Figure 5, 48 and 135) comprising: 
an outer wall (Figure 1, 48);
a fuel rail (Figure 5, 135) integral with the outer wall (Paragraph 0039, 0041, 0042),the fuel rail comprising: 
a fuel line (Figure 5, 160) integral with the outer wall (Paragraph 0039, 0041, 0042);
a fuel ring (The ring forming Figure 6, 181) configured to receive fuel from the fuel line (Paragraph 0038); and 
an injector throat (Annotated Figure 6, labeled throat) configured to receive fuel from the fuel ring; 
a counter distortion webbing (The body of Figure 6, 200, 180, 175) defining the injector throat;  
(Figure 2, 21) configured to receive fuel from the injector throat and integral with the fuel rail and the outer wall; and 
an access port (The passage through Figure 6, 200, 180, 175) extending located adjacent to the fuel ring and configured to allow secondary processing of the injector throat (Functional Language, the access port can be used to insert a tool for secondary processing of the injector throat);
wherein the counter distortion webbing is configured to stabilize an end of the injector throat during manufacturing (Functional Language, the bottom half of the injector throat is stabilized by Figure 6, 180 because 180 is attached to the outer wall, Paragraph 0039, 0041, 0042) which is adjacent to the combustion chamber, and the engine case is a single unitized piece (Paragraph 0039, 0041, 0042).
The claimed phrase “additive manufacturing” is treated as a product by process limitation; that is additive manufacturing. As set forth in MPEP 2113, product by process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious different, MPEP 2113.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-6, 9-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewess ‘112, in view of Zink et al (US 20150360287 as referenced in OA dated 10/09/2020)


    PNG
    media_image2.png
    476
    432
    media_image2.png
    Greyscale

Annotated Figure 3 of Zink et al (US 20150360287)

Regarding claim 1 (Please note this is a second interpretation where the product-by-process limitation are given patentable weight), Jewess ‘112 discloses an attritable engine (Figure 1, 10.  Paragraph 0002) comprising: 
an engine case (Figure 5, 48 and 135) comprising: 
an outer wall (Figure 1, 48); 
a fuel rail (Figure 5, 135) integral with the outer wall (Paragraph 0039, 0041, 0042), the fuel rail comprising: 
(Figure 5, 160) integral with the outer wall (Paragraph 0039, 0041, 0042); 
a fuel ring (The ring forming Figure 6, 181) configured to receive a fuel from the fuel line (Paragraph 0038); and 
an injector throat (Annotated Figure 6, labeled throat) configured to receive the fuel from the fuel ring; 
a counter distortion webbing (The body of Figure 6, 200, 180, 175) defining the injector throat and integral with the fuel rail and the outer wall (Paragraph 0039, 0041, 0042); and 
a combustion chamber (Figure 2, 21) configured to receive the fuel from the injector throat;
wherein the counter distortion webbing is configured to stabilize an end of the injector throat during manufacturing (Functional Language, the bottom half of the injector throat is stabilized by Figure 6, 180 because 180 is attached to the outer wall, Paragraph 0039, 0041, 0042) which is adjacent to the combustion chamber, and the engine case is a single unitized piece (Paragraph 0039, 0041, 0042).
Jewess ‘112 does not disclose wherein the engine case is made through additive manufacturing.
However, Zink teaches a body (Figure 6, 12, 14 and 32), the body comprising 
fuel passages integral with the body (The fuel passages in Figure 6, 12, 14, 32.  Paragraph 0012 and 0015);
an injector throat (Annotated Figure 3, labeled throat) configured to receive fuel (Paragraph 0015);
a webbing (Figure 6, 14);
wherein the webbing is configured to stabilize an end of the injector throat during additive manufacturing (Functional Language, Figure 3, 14 helps secure the throat (and thus any end of the throat) to 18 because 14 is attached to 12 and 14 is partially in the nest and secured to 18.  Paragraph 0013), and the body is a single unitized piece (Paragraph 0015 and 0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the engine case is made through additive manufacturing as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, The modification forms the engine case as a single, additively manufactured component).
The combined invention of Jewess ‘112 in view of Zink has wherein the counter distortion webbing is configured to stabilize an end of the injector throat during additive manufacturing because in Jewess ‘112, the bottom half of the injector throat is stabilized by Figure 6, 180 because 180 is attached to the outer wall per Paragraph 0039, 0041, 0042.  This attachment would still occur during the additive manufacturing taught by Zink in the combined invention.
Regarding claim 2, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 does not disclose wherein the engine case and fuel rail are formed of Inconel 625.
However, Zink teaches the body is formed of Inconel 625 (Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the engine case and fuel rail are formed of Inconel 625 as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, This is the same modification as claim 1).
Regarding claim 3, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring is configured to aerate the fuel (Figure 6, 181 allows the air to aerate.  Paragraph 0042).
Regarding claim 4, Jewess ‘112 in view of Zink teaches the invention as claimed.
(Figure 6, 181 forms a T-junction) forms a T-junction configured to aerate the fuel (Paragraph 0042).
Regarding claim 5, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 further discloses wherein the engine case has a counter air flow design (Figure 1 shows the engine case having a counter air flow design because the airflow through 42 is to the right while the airflow through 21 is to the left).
Regarding claim 6 (Please note this is a second interpretation where the product-by-process limitation are given patentable weight), Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 does not disclose wherein the attritable engine is additively manufactured using a laser powder bed technique.
However, Zink teaches body is additively manufactured using a laser powder bed technique (Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the attritable engine (Making a component for the engine through additive manufacturing, makes the engine made through additive manufacturing) is additively manufactured using a laser powder bed technique as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, This is the same modification as claim 1).
Regarding claim 9, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 further discloses an access port (The passage through Figure 6, 200, 180, 175) extending at an acute angle (Figure 5 shows the access port extending at an acute angle) through the outer wall, which is also the acute angle at which the injector throat extends from the outer wall and is located adjacent to the fuel ring and configured to allow secondary processing of the injector throat (Functional Language, the access port can be used to insert a tool for secondary processing of the injector throat).
Regarding claim 10, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 further discloses wherein the secondary processing is selected from the group consisting of drilling, grinding, polishing, or combinations thereof (Functional Language, the access port can be used to insert a tool for secondary processing such as drilling, grinding, polishing, or combinations thereof).
Regarding claim 11, Jewess ‘112 discloses a method of manufacturing an attritable engine (Figure 1, 10.  Paragraph 0002), the method comprising: 
defining an engine case geometry (The geometry of Figure 5, 48 and 135) and fuel rail geometry (The geometry of Figure 5, 135), wherein the engine case comprises: 
an outer wall (Figure 1, 48); 
a fuel rail (Figure 5, 135) integral with the outer wall (Paragraph 0039, 0041, 0042), the fuel rail comprising: 
a fuel line (Figure 5, 160) integral with the outer wall (Paragraph 0039, 0041, 0042); and 
a fuel ring (The ring forming Figure 6, 181) configured to receive a fuel from the fuel line (Paragraph 0038); and 
an injector throat (Annotated Figure 6, labeled throat) configured to receive the fuel from the fuel ring; 
a counter distortion webbing (The body of Figure 6, 200, 180, 175)) defining the injector throat and integral with the fuel rail and the outer wall; and 
a combustion chamber (Figure 2, 21) configured to receive the fuel from the injector throat;
wherein the counter distortion webbing is configured to provide locational accuracy of an end of the injector throat (Functional Language, the bottom planar surface of Figure 6, 175 can be used as a datum plane for geometric dimensioning and tolerancing of (and any end of) the injector throat) which is adjacent to the combustion chamber, and the engine case is a single unitized piece (Paragraph 0039, 0041, 0042);
using a distortion modelled geometry (The counter distortion geometry) to define the counter distortion webbing;
wherein the counter distortion webbing stabilizes the end of the injector throat while the engine case is manufactured (The bottom half of the injector throat is stabilized by Figure 6, 180 because 180 is attached to the outer wall, Paragraph 0039, 0041, 0042).
Jewess ‘112 does not disclose using the engine case geometry, the fuel rail geometry, and the counter distortion webbing geometry to determine a tool path for additively manufacturing the engine case; and 
additively manufacturing the engine case with the counter distortion webbing, using the determined tool path.
However, Zink teaches a body (Figure 6, 12, 14 and 32) defining a body geometry (The geometry of Figure 6, 12, 14 and 32) and a fuel passage geometry (The geometry of the fuel passages in Figure 6, 12, 14, 32.  Paragraph 0012 and 0015), the body comprising 
fuel passages integral with the body (The fuel passages in Figure 6, 12, 14, 32.  Paragraph 0012 and 0015);
an injector throat (Annotated Figure 3, labeled throat) configured to receive fuel (Paragraph 0015);
a webbing (Figure 6, 14);
using a webbing geometry (The geometry of Figure 6, 14) to define the webbing; and 
using the body geometry, the fuel passage geometry, and the webbing geometry to determine a tool path (The tool path of the laser, Paragraph 0014 and 0015) for additively manufacturing the body; and 
additively manufacturing the body with the webbing, using the determined tool path (Paragraph 0014 and 0015), wherein the webbing is stabilizes an end of the injector throat (Figure 3, 14 helps secure the throat (and thus any end of the throat) to 18 because 14 is attached to 12 and 14 is partially in the nest and secured to 18.  Paragraph 0013).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 to use the engine case geometry, the fuel rail geometry, and the counter distortion webbing geometry to determine a tool path for additively manufacturing the engine case; and additively manufacture the engine case with the counter distortion webbing, using the determined tool path as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, The modification forms the engine case as a single, additively manufactured component).
Regarding claim 12, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 does not disclose wherein the engine case and fuel rail are formed of Inconel 625.
However, Zink teaches the body is formed of Inconel 625 (Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the engine case and fuel rail are formed of Inconel 625 as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, This is the same modification as claim 11).
Regarding claim 13, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring (Figure 6, 181 forms a T-junction) forms a T-junction configured to aerate the fuel (Paragraph 0042).
Regarding claim 14, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring (Figure 6, 181 forms a T-junction) forms a T-junction configured to aerate the fuel (Paragraph 0042).
Regarding claim 15, Jewess ‘112 in view of Zink teaches the invention as claimed.
(Figure 1 shows the engine case having a counter air flow design because the airflow through 42 is to the right while the airflow through 21 is to the left)..
Regarding claim 16, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 does not disclose wherein additively manufacturing the engine case comprises a laser powder bed technique.
However, Zink teaches wherein additively manufacturing the body comprises a laser powder bed technique (Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein additively manufacturing the engine case comprises a laser powder bed technique as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, This is the same modification as claim 11).
Regarding claim 18, Jewess ‘112 in view of Zink teaches the invention as claimed.
Jewess ‘112 further discloses an access port (The passage through Figure 6, 200, 180, 175) extending at an acute angle (Figure 5 shows the access port extending at an acute angle) through the outer wall, which is also the acute angle at which the injector throat extends from the outer wall and is located adjacent to the fuel ring and configured to allow secondary processing of the injector throat (Functional Language, the access port can be used to insert a tool for secondary processing of the injector throat).
Regarding claim 19 (Please note this is a second interpretation where the product-by-process limitation are given patentable weight), Jewess ‘112 discloses an attritable engine (Figure 1, 10.  Paragraph 0002) comprising: 
an engine case (Figure 5, 48 and 135) comprising: 
an outer wall (Figure 1, 48);
(Figure 5, 135) integral with the outer wall (Paragraph 0039, 0041, 0042),the fuel rail comprising: 
a fuel line (Figure 5, 160) integral with the outer wall (Paragraph 0039, 0041, 0042);
a fuel ring (The ring forming Figure 6, 181) configured to receive fuel from the fuel line (Paragraph 0038); and 
an injector throat (Annotated Figure 6, labeled throat) configured to receive fuel from the fuel ring; 
a counter distortion webbing (The body of Figure 6, 200, 180, 175) defining the injector throat;  
12a combustion chamber (Figure 2, 21) configured to receive fuel from the injector throat and integral with the fuel rail and the outer wall; and 
an access port (The passage through Figure 6, 200, 180, 175) extending located adjacent to the fuel ring and configured to allow secondary processing of the injector throat (Functional Language, the access port can be used to insert a tool for secondary processing of the injector throat);
wherein the counter distortion webbing is configured to stabilize an end of the injector throat during manufacturing (Functional Language, the bottom half of the injector throat is stabilized by Figure 6, 180 because 180 is attached to the outer wall, Paragraph 0039, 0041, 0042) which is adjacent to the combustion chamber, and the engine case is a single unitized piece (Paragraph 0039, 0041, 0042).
Jewess ‘112 does not disclose wherein the engine case is made through additive manufacturing.
However, Zink teaches a body (Figure 6, 12, 14 and 32), the body comprising 
fuel passages integral with the body (The fuel passages in Figure 6, 12, 14, 32.  Paragraph 0012 and 0015);
(Annotated Figure 3, labeled throat) configured to receive fuel (Paragraph 0015);
a webbing (Figure 6, 14);
wherein the webbing is configured to stabilize an end of the injector throat during additive manufacturing (Functional Language, Figure 3, 14 helps secure the throat (and thus any end of the throat) to 18 because 14 is attached to 12 and 14 is partially in the nest and secured to 18.  Paragraph 0013), and the body is a single unitized piece (Paragraph 0015 and 0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the engine case is made through additive manufacturing as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, The modification forms the engine case as a single, additively manufactured component).
The combined invention of Jewess ‘112 in view of Zink has wherein the counter distortion webbing is configured to stabilize an end of the injector throat during additive manufacturing because in Jewess ‘112, the bottom half of the injector throat is stabilized by Figure 6, 180 because 180 is attached to the outer wall per Paragraph 0039, 0041, 0042.  This attachment would still occur during the additive manufacturing taught by Zink in the combined invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewess ‘112 or alternatively Jewess ‘112 in view of Zink as applied to claim 1, above, and further in view of Jewess (US 20090214331 as referenced in OA dated 10/09/2020), hereafter Jewess ‘331
Regarding claim 7, Jewess ‘112 or alternatively Jewess ‘112 in view of Zink discloses or alternatively teach the invention as claimed.

However, Jewess ‘331 teaches wherein an attritable engine (Figure 1, 10.  This engine has a limited-life) is from 8 in. to 36 in. in length, inclusive (Paragraph 0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 or alternatively Jewess ‘112 in view of Zink wherein the attritable engine is from 8 in. to 36 in. in length, inclusive as taught by and suggested by Jewess ‘331 in order to use the gas turbine engine in a reusable and/or single-use small-scale system (Paragraph 0010, The modification makes the length of the engine 12-13 inches).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewess ‘112 or alternatively Jewess ‘112 in view of Zink as applied to claim 1 above, and further in view of Saintsbury (US 4549402).

    PNG
    media_image3.png
    370
    608
    media_image3.png
    Greyscale

Annotated Figure 1 of Saintsbury (US 4549402)
Regarding claim 8, Jewess ‘112 or alternatively Jewess ‘112 in view of Zink discloses or alternatively teach the invention as claimed.

However, Saintsbury teaches wherein an engine (Figure 1, 2) comprising: 
an engine case (Figure 1, 6, 36) comprising: 
an outer wall (Figure 1, 6);
a counter distortion webbing (Figure 1, 36);
wherein the counter distortion webbing extends from the outer wall in an axial direction toward a rotational axis (The rotational axis of Figure 1, 12.  For clarification Annotated Figure 1, labeled rotational axis) of a central rotor (The rotor of Figure 1, 12) and has an approximate conical pyramid shape (Figure 1, 40 has a conical pyramid shape)
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 or alternatively Jewess ‘112 in view of Zink wherein the counter distortion webbing extends from the outer wall in an axial direction toward the central rotor's rotational axis and has an approximate conical pyramid shape as taught by and suggested by Saintsbury because it has been held that applying a known technique, in this case Saintsbury’s providing fuel and air via a vaporizer tube according to the steps described immediately above, to a known device, in this case, Jewess ‘112’s or alternatively Jewess ‘112 in view of Zink’s attritable engine, ready for improvement to yield predictable results, in this case directing the webbing towards the dome and speeding up the airflow (The modification angles Figure 6, 175 of Jewess ‘112 towards the dome and adds a venturi in Figure 6, 175 of Jewess ‘112), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewess ‘112 in view of Zink as applied to claim 11 above, and further in view of Jewess ‘331.
Regarding claim 17, Jewess ‘112 in view of Zink teach the invention as claimed.
Jewess ‘112 in view of Zink does not teach wherein the attritable engine is from 8 in. to 36 in. in length, inclusive.
However, Jewess ‘331 teaches wherein an attritable engine (Figure 1, 10.  This engine has a limited-life) is from 8 in. to 36 in. in length, inclusive (Paragraph 0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 in view of Zink wherein the attritable engine is from 8 in. to 36 in. in length, inclusive as taught by and suggested by Jewess ‘331 in order to use the gas turbine engine in a reusable and/or single-use small-scale system (Paragraph 0010, The modification makes the length of the engine 12-13 inches).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
Applicant asserts the prior art of record does not disclose “wherein the counter distortion webbing is configured to stabilize an end of the injector throat during additive manufacturing which is adjacent to the combustion chamber”.  The Examiner respectfully disagrees.  Jewess ‘112 teaches the counter distortion webbing is configured to stabilize the end of the injector throat during manufacturing which is adjacent to the combustion chamber because the webbing attaches the throat to the outer wall, so that the webbing stabilizes the throat.  Furthermore, In Jewess ‘112, the injector throat is adjacent the combustion chamber while Zink teaches wherein .

Conclusion
Boardman et al (US 20180128490 as referenced in OA dated 10/9/2020) in Paragraph 0070 states that fuel passage (without the Coanda effect) should have smooth surfaces to reduce drag and promote fluid flow.
Ozem et al (US 20170298829 as referenced in OA dated 10/9/2020) teaches a fuel port having an access port for secondary processing in Paragraph 0022.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/24/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741